His Honor, CHARLES F. CLAIBORNE,
rendered the opinion and decree of the Court, as folllows:
This is a petitory action. Defendant has made a motion to dismiss this appeal on the ground that the matter in dispute exceeds the limit of our jurisdiction. Plaintiff alleges that the property is worth $1,500. Defendant .answers that it is worth $2,250. But in her estimate she includes the value of improvements put up by herself. These are the subject of a reconventional demand which cannot affect the value of the land claimed by the plaintiffs as their property. We therefore conclude that the motion must be denied.